Title: To Thomas Jefferson from the Board of War, 5 April 1780
From: Board of War
To: Jefferson, Thomas


Williamsburg, 5 Apr. 1780. Encloses Maj. Quarles’ return of men raised in his last tour; Quarles “complains extremely” of inattention of county lieutenants to the execution of laws which fall within their departments. He has also applied for compensation for his services; six hundred dollars per month is recommended. Signed by Innes and Barron. Countersigned: “April 5. 1780. I approve of the allowance of six hundred dollars per month. Th: Jefferson.”
